Exhibit 10.2

 

December 6, 2012

 

Steve Filton

Senior Vice President & CFO

UHS of Delaware, Inc.

367 South Gulph Road

King of Prussia, PA 19406

 

Dear Steve;

 

The Board of Trustees of Universal Health Realty Income Trust (“UHT”), at
today’s meeting, authorized the renewal of the current Advisory Agreement
between UHT and UHS of Delaware, Inc. (“the Agreement”) upon substantially the
same terms and conditions contained in that Agreement, except that the annual
advisory fee will be increased from .65 percent to .70 percent of the Average
Invested Real Estate Assets of the Trust, as defined in the Agreement. This
letter constitutes Universal Health Realty Income Trust’s offer to renew the
Agreement, through December 31, 2013, upon the terms and conditions approved at
today’s meeting.

 

Please acknowledge UHS of Delaware’s acceptance of this offer by signing in the
space provided below and returning one copy of this letter to me. Thank you.

 

Sincerely,

 

/s/ Cheryl K. Ramagano

Cheryl K. Ramagano Vice President and Treasurer

 

Agreed and Accepted: UHS OF DELAWARE, INC. By:  

/s/ Steve Filton

  Steve Filton   Senior Vice President and CFO CC:     Charles Boyle